I agree with the majority that the exclusion of the impeachment testimony was error. However, I believe that the Ohio Supreme Court has ruled that the exclusion of this type of evidence is an abuse of discretion requiring reversal. In State v. Ferguson
(1983), 5 Ohio St.3d 160, 5 OBR 380, 450 N.E.2d 265, the court specifically addressed the Chapman v. California issue and stated that "we are unwilling to hide behind the doctrine of harmless error when the determination that error has been committed is inescapable." Ferguson, 5 Ohio St.3d at 166, 5 OBR at 386,450 N.E.2d at 270, fn. 5. Thus, the Ohio Supreme Court has ruled on this issue, and we should follow the law of Ohio, which requires us to reverse and remand for a new trial.